Citation Nr: 9922318	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active service from August 1973 to September 
1976.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the appellant's claim of entitlement to service 
connection for schizophrenia.  

The veteran's original claim, filed in January 1993, asserted 
claims for nonservice-connected disability pension based upon 
high blood pressure, stab wound, heart attack, and open heart 
surgery.  In December 1993, the RO denied entitlement to 
nonservice-connected disability pension benefits.  The RO 
notified the veteran of that decision by letter dated 
December 8, 1993; the veteran did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1998).  

In April 1998, the RO again denied entitlement to nonservice-
connected disability pension benefits.  The RO notified the 
veteran of that decision by letter dated May 8, 1998; the 
veteran did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a).  


FINDING OF FACT

Schizophrenia was not diagnosed during active service and the 
veteran has not presented or identified competent medical 
evidence showing a current medical diagnosis of schizophrenia 
or a medical opinion relating post-service psychiatric 
disability to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The July 1973 medical entrance examination report shows that 
a psychiatric examination was normal.  The veteran denied a 
history of depression, excessive worry and nervous trouble in 
his report of medical history.  A February 1976 medical 
examination report shows that a psychiatric examination was 
normal.  The veteran denied a history of depression, 
excessive worry and nervous trouble in his report of medical 
history.  The veteran was seen for complaints of headaches 
with stomach pain and "shakes" in March 1976.  A diagnosis 
was deferred and the veteran was referred to the mental 
health clinic for a consultation.  The assessment was normal 
on physical examination the following month.  A consultation 
referral sheet dated in April 1976 noted the veteran's 
physical complaints and the negative examination findings.  
The examiner noted a provisional diagnosis of situational 
anxiety.  In July 1976, the veteran was examined for injuries 
after jumping approximately fifteen feet from a window.  The 
examiner noted that the veteran had been drinking wine.  
There were no injuries shown on x-ray examination.  The 
veteran later complained of a one-month history of 
"nervousness and shaking."  The examiner stated that there 
was no obvious etiology and the veteran was functioning well, 
but referred the veteran on August 11, 1976 for evaluation.  
The February 1976 medical examination report shows the 
veteran underwent re-examination on August 19, 1976.  The 
examiner found the veteran qualified for separation with no 
defects or diagnoses.  The service medical records do not 
include a diagnosis of schizophrenia or any other chronic 
psychiatric disability.  

There is no post-service medical evidence showing a diagnosis 
of a psychiatric disability during the veteran's initial 
post-service year.  


The veteran submitted his application for service connection 
for schizophrenia (VA Form 21-526) in October 1997.  The 
veteran reported having been hospitalized since September 29, 
1997 at the Dallas, Texas VA Medical Center.  The RO 
requested and obtained the veteran's medical records from 
that facility.  The veteran did not identify any other post-
service medical treatment.  

The medical records forwarded by the Dallas, Texas VA Medical 
Center show that the veteran was admitted on October 1, 1997 
and discharged on October 21, 1997.  The veteran presented to 
the clinic acutely intoxicated on the day of admission.  
The records include the veteran's prior medical and social 
history.  The veteran reported that he had been admitted 
several months earlier due to depression, suicidal ideations 
and auditory and visual hallucinations.  These records also 
show that the veteran underwent a physical examination, 
laboratory testing and a mental status examination.  Based on 
the examinations and testing, the final diagnoses were 
polysubstance abuse and hypertension.  There was no diagnosis 
of schizophrenia.  


II. Criteria.

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  A lay person is not competent 
to offer medical opinions or render medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may also be established for certain 
disabilities, including a psychosis, where the disability 
becomes compensably manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  



III. Analysis.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for schizophrenia must be denied as not well 
grounded.  

The veteran has failed to provide medical evidence that he 
currently has schizophrenia.  The postservice medical records 
indicate no diagnosis of schizophrenia.  The October 1997 VA 
medical records show that the veteran's current diagnoses are 
polysubstance abuse and hypertension.  There is no diagnosis 
of schizophrenia.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran argues that he developed schizophrenia during 
active service.  In support of his claim, he notes that he 
was examined by a psychiatrist during that time.  The veteran 
complained of headaches with stomach pain and "shakes" in 
March 1976, but physical examination was normal.  Although 
referred for a consultation in April 1976 with a provisional 
diagnosis of situational anxiety because of a reported one-
month history of "nervousness and shaking," the examiner 
stated that there was no obvious etiology and the veteran was 
functioning well.  In addition, the veteran underwent an 
examination on August 19, 1976 and the examiner found the 
veteran qualified for separation with no defects or 
diagnoses.  The service medical records do not include a 
diagnosis of schizophrenia or any other chronic psychiatric 
disability.  

The veteran has not presented or identified medical evidence 
showing that he had been diagnosed with schizophrenia or any 
other psychiatric disability during his initial post-service 
year.  

While the veteran contends that he developed schizophrenia 
during active service, his statements have no probative value 
because he is a lay person and is not qualified to render 
medical opinions or medical diagnoses regarding the etiology 
of disorders.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The Board finds that the veteran's claim for service 
connection for schizophrenia is implausible and incapable of 
substantiation, and thus not well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for 
schizophrenia is not well grounded, the doctrine of 
reasonable doubt has no application to his case.  

The Board notes that the veteran referred to being admitted 
for depression, suicidal ideations and auditory and visual 
hallucinations a few months earlier during the October 1997 
hospitalization.  Pursuant to 38 U.S.C.A. § 5103(a), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran provided no details as to where he 
had been hospitalized.  The veteran specifically denied any 
other post-service medical treatment in his October 1997 
application for compensation.  Furthermore, the veteran has 
not alleged that the purported admission records would 
include a medical diagnosis of schizophrenia or include a 
medical opinion relating any post-service psychiatric 
disorder to active service performed over thirty years 
earlier.  

Therefore, the Board finds that the veteran's reference to 
the prior admission is too attenuated to trigger the 
application of 38 U.S.C.A. § 5103(a) because he has not 
indicated that this would help to well ground his claim.  
Carbino v. Gober, 10 Vet. App. at 510.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

